                       UNITED STATES DISTRICT COURT

                         DISTRICT OF SOUTH DAKOTA


                                 WESTERN DIVISION



LOUIS ANTHONY WINTERS, JR.,                          5:19-CV-05031-KES


                    Plaintiff,

                                                  ORDER DISMISSING CASE

       vs.


UNITED STATES OF AMERICA,


                    Defendant.



      Petitioner, Louis Anthony Winters, Jr., an inmate at the Sandstone

Federal Correctional Institution, moves to vacate, set aside, or correct his

sentence. The motion is dismissed.

                             PROCEDURAL HISTORY

      Winters pleaded guilty to one count of being a felon in possession of a

firearm in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2) and one count of

conspiracy to distribute a controlled substance in violation of 21 U.S.C.

§§ 841(b)(1)(A) and 846. See United States v. Winters, 5:03-cr-50063-RHB

(D.S.D.); United States v. Winters, et al., 5:03-cr-050077-KES (D.S.D.). The

district court, the Honorable Richard Battey, sentenced Winters to 51 months
on the firearms count to run consecutively to the 262 months for the drug

count. Winters, 05:03-cr-50063-RHB, Docket 57 at 2 (D.S.D. August 4, 2004).

Winters directly appealed to the Eighth Circuit Court of Appeals. The Eighth

Circuit affirmed his conviction. United States v. Winters, 411 F.3d 967 (8th Cir.

2005). Winters filed a writ of certiorari with the United States Supreme Court,

which was denied. Winters v. United States, 546 U.S. 1194 (2006). Winters filed

a motion to vacate, set aside, or correct his sentence, which was also

unsuccessful. Order Denying Motion for Consideration, Winters v. United

States, 5:06-cv-05091 (D.S.D.). Winters appealed the denial of his motion to

vacate to the Eighth Circuit, but he ultimately withdrew the appeal. See

Judgment of USCA Granting Motion to Dismiss Filed by Appellant, 5:06-cv-

05094.

      Winters filed his second § 2255 petition with this court in June 2013.

See Winters v. United States, 5:13-cv-05056-KES (D.S.D.). This court held it

was without jurisdiction to consider his request for relief because Winters had

not received permission from the Eighth Circuit Court of Appeals to file a

second or subsequent motion as is required by 28 U.S.C. § 2244(b)(3)(4). Order

Dismissing Case, Winters, 5:13-cv-05056-KES at 3-4. Winters’ second petition

was dismissed. Id.

      In June 2016, Winters filed with the Eighth Circuit a motion to file a

successive petition seeking relief under Johnson v. United States, 135 S. Ct.

2251 (2015). Winters v. United States, No. 16-2871 (8th Cir.). The Eighth
Circuit denied Winters’ request to file a successive petition on November 22,

2017.

        Winters now files his third motion for relief under § 2255. He raises two

grounds. Docket 1. His motion does not allege that that he received permission

from the Eighth Circuit Court of Appeals to file a subsequent motion for relief.

Id.

                                      DISCUSSION
        Winters concedes on page 4 of his motion that he has previously filed a

motion under 28 U.S.C. § 2255, which was denied. See Docket 1-3. Section

2255 provides in relevant part:

        (h) A second or successive motion must be certified as provided in
            section 2244 by a panel of the appropriate court of appeals to
            contain–

              (1)   newly discovered evidence that, if proven, and viewed in
                    light of the evidence as a whole, would be sufficient to
                    establish by clear and convincing evidence that no
                    reasonable factfinder would have found the movant guilty
                    of the offense; or

              (2)   a new rule of constitutional law, made retroactive to cases
                    on collateral review by the Supreme Court, that was
                    previously unavailable.

Section 2244 provides in relevant part:

        § 2244 Finality of Determination

        (a)   No circuit or district judge shall be required to entertain an
              application for a writ of habeas corpus to inquire into the
              detention of a person pursuant to a judgment of the court of the
              United States if it appears that the legality of such detention
              has been determined by a judge or court of the United States
              on a prior application for writ of habeas corpus, except as
              provided in section 2255.
(b) (1)   A claim presented in a second or successive habeas corpus
          application under section 2254 that was presented in a
          prior application shall be dismissed.

    (2)   A claim presented in a second or successive habeas corpus
          application under section 2254 that was not presented in
          a prior application shall be dismissed unless–

          (A) the applicant shows that the claim relies on a new rule
              of constitutional law, made retroactive to cases on
              collateral review by the Supreme Court, that was
              previously unavailable; or

          (B) (i)     the factual predicate for the claim could not have
                      been discovered previously through the exercise
                      of due diligence; and

               (ii)   the facts underlying the claim, if proven, and
                      viewed in light of the evidence as whole, would be
                      sufficient to establish by clear and convincing
                      evidence that, but for constitutional error, no
                      reasonable factfinder would have found the
                      applicant guilty of the underlying offense.

    (3)(A)     Before a second or successive application permitted by
               this section is filed in the district court, the applicant
               shall move in the appropriate court of appeals for an
               order authorizing the district court to consider the
               application.

          (B) A motion in the court of appeals for an order
              authorizing the district court to consider a second or
              successive application shall be determined by a three-
              judge panel of the court of appeals.

          (C) The court of appeals may authorize the filing of a
              second or successive application only if it determines
              that the application makes a prima facie showing that
              the application satisfies the requirements of this
              subsection.

          (D) The court of appeals shall grant or deny the
              authorization to file a second or successive application
              not later than 30 days after the filing of the motion.
                 (E) The grant or denial of an authorization by a court of
                     appeals to file a second or successive application shall
                     not be appealable and shall not be subject to a petition
                     for rehearing or for a writ of certiorari.
   *******

      In this case, Winters has made no showing he has received permission

from the Eighth Circuit Court of Appeals to file a second or subsequent motion

as is required by 28 U.S.C. § 2244(b)(3)(A). As a result, this court is without

jurisdiction to consider his request for relief. United States v. Lambros, 404

F.3d 1034, 1036 (8th Cir. 2005); Williams v. Hopkins, 130 F.3d 333, 335-36

(8th Cir. 1997); Garrett v. Groose, 99 F.3d 283, 285-86 (8th Cir. 1996). Because

this is a successive petition, it is dismissed.

                             CONCLUSION and ORDER

      For the reasons explained above, IT IS ORDERED:

      (1)    Petitioner’s Motion for Jurisdictional clarification (Docket 2) is

             denied as moot;

      (2)    Petitioner’s Motion to Vacate, Set Aside, or Correct his Sentence

             (Docket 1) is denied;

      (3) Petitioner’s Motion to Submit Supplemental Authorities (Docket 8) is

             denied as moot;

      (4) The United States’ Motion to Dismiss for Lack of Jurisdiction

             (Docket 13) is granted;

      (5) Petitioner’s Emergency Motion to Expedite Proceedings (Docket 15) is

             denied as moot;
(3)   The Clerk is directed not to accept for filing and to return to

      petitioner any further motions in this action, unless the Eighth

      Circuit Court of Appeals has authorized a successive petition.

DATED March 10, 2020.


                                 BY THE COURT:


                                 /s/ Karen E. Schreier
                                 KAREN E. SCHREIER
                                 UNITED STATES DISTRICT JUDGE
